Citation Nr: 0927318	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-05 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disability, to include referral for consideration of a TDIU 
on an extraschedular basis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1967 to February 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2007 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in New York, New 
York, which-in pertinent part, continued the 50 percent 
rating of the Veteran's PTSD and denied a TDIU, as well as 
service connection for tinnitus and a bilateral hearing loss.  
He appealed all of those determinations, and the statement of 
the case (SOC) included all of those issues.

A December 2007 rating decision granted service connection 
for tinnitus with a 10 percent rating, effective March 2007.  
There is no indication in the claims file that the Veteran 
appealed the assigned effective date.  He specifically 
indicated on his Substantive Appeal (VA Form 9) that he 
perfected his appeal only as to the PTSD rating and his TDIU 
claim.  In light of the allowance of the tinnitus claim, see 
38 C.F.R. § 19.26(d) (2008), and the Veteran's action on his 
VA Form 9, those are the only issues discussed in the 
decision below, as the tinnitus and hearing loss claims are 
not before the Board.  See 38 C.F.R. § 20.202 (2008). 

A May 2002 rating decision denied an increased rating and 
continued a 50 percent rating for PTSD, and the Veteran 
appealed the decision.  An SOC was issued in April 2003.  
There is no indication in the claims file that he did not 
receive the SOC, or any record the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of the Veteran having submitted a substantive appeal 
in response to the SOC.  Thus, the May 2002 rating decision 
is final and it is not before the Board and will not be 
discussed in this decision.  See 38 C.F.R. §§ 19.32, 20.200 
(2008).

The issue of entitlement to a referral for consideration of a 
TDIU due to service-connected disability on an extraschedular 
basis is further discussed in the REMAND portion of the 
document below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


FINDINGS OF FACT

1.  For the period prior to February 12, 2008, and the period 
beginning on October 8, 2008, the Veteran's PTSD has not 
manifested with occupational and social impairment reflects 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.

2.  For the period February 12, 2008, to October 7, 2008, the 
Veteran's PTSD did not manifest with total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

3.  The total combined evaluation of the Veteran's service-
connected disabilities is less than 70 percent.
4.  The preponderance of the competent evidence indicates the 
Veteran may be unable to obtain and maintain substantially 
gainful employment due solely to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  For the period prior to February 12, 2008, and the period 
beginning on October 8, 2008, the requirements are not met 
for an evaluation higher than 50 percent for PTSD.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2008).

2.  With resolution of all reasonable doubt in the Veteran's 
favor, for the period February 12, 2008, to October 7, 2008, 
the requirements are met for an evaluation of 70 percent, but 
no higher, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411.

3.  With resolution of reasonable doubt in the Veteran's 
favor, the requirements are met for referral for 
consideration of a TDIU on an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The pre-decision VCAA 
notices provided to the veteran did not fully comply with the 
statutory notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The record, however, shows that any prejudice that failure 
caused was cured.  First, the March 2007 notice informed the 
Veteran of the evidence needed to support his claim, what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, and notice of how disability 
evaluations and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
only component omitted were the specific rating criteria 
which would provide a basis for an increased rating.  This 
omission was in fact addressed in the SOC and an April 2008 
supplemental notice letter which specifically informed the 
Veteran of the rating criteria which would provide a basis 
for an increased rating.  Further, following issuance of the 
April 2008 letter, the claims were reviewed on a de novo 
basis, as shown in the November 2008 supplemental SOC (SSOC).  
Thus, any timing-of-notice error was cured and rendered 
harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC , is sufficient to cure a timing defect).  Thus, any 
content-compliant notice error was cured and rendered 
harmless.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  Thus, the Board may 
address the merits of the appeal without any prejudice to the 
Veteran.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based,  38 C.F.R. § 4.126(a), (b), and 
applicable rating criteria are applied via an overall 
assessment of the claimant's disability picture.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, a November 1995 rating decision granted service 
connection for PTSD with an initial rating of 50 percent, 
effective April 1995.  VA received the Veteran's current 
claim in March 2007.

The applicable rating criteria provide that, PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

The April 2007 examination report notes the Veteran denied 
any prior psychiatric hospitalization, but he was involved in 
outpatient counseling.  His current medication was noted as 
Celexa and Effexor.  He worked for General Electric (GE) as a 
crane operator for 30 years, when he took an early 
retirement.  After he left GE, he operated his own plumbing 
business on an on-and-off basis.  He told the examiner he 
averaged one day a week, though he had plenty of offers, but 
he frequently turned down jobs.  The examiner noted the 
Veteran's marriage of 32 years to the same wife, but the 
Veteran assessed his marriage only as "okay," as he and his 
wife slept in separate bedrooms, and they essentially led 
separate lives.  Only one of his three children lived in his 
local area, and he sees that child regularly.  He also 
reported a good relationship with a sister who lived in his 
area.  There is a brother and another sister with whom the 
Veteran reported he was not close to.

The examiner noted the Veteran's primary social outlet is 
with other veterans, mainly through the American Legion.  
While there were alcohol problems in the past, the examiner 
noted no current evidence of impaired functioning secondary 
to alcohol abuse or dependence.  Mental status examination 
revealed the Veteran's grooming and hygiene as good, and he 
was polite and cooperative, and the examiner deemed his 
responses open and honest.  He spoke in a clear tone of voice 
at an average rate of speed without speech impediment.  His 
speech was logical and focused at all times.  The Veteran 
complained of memory problems, but the examiner noted no 
evidence of any during the interview and observed the 
Veteran's problems were primarily distractibility.

When asked about his mood, the Veteran described his typical 
mood as depressed.  He reported that news reports on the war 
in Iraq triggered intrusive thoughts related to Vietnam.  He 
described his temper as medium, stating he sometimes gave a 
dirty look and walked away to avoid doing something he might 
regret.  The examiner noted the absence of psychosis in the 
Veteran's history.  The Veteran reported chronic anxiety-
primarily in crowds.  He explained that he was not 
claustrophobic, as it was crowds, not close spaces, that 
bothered him.  He noted further that he still took the stairs 
to the 10th floor for his psychiatric appointments.  The 
Veteran reported he slept on average 3 to 4 hours a night, 
which he deemed adequate to maintain his energy level.  The 
examiner noted that the Veteran clearly suffered from 
insomnia and he had a long history of it.  A short-term 
memory test did not reveal any deficits.  The Veteran first 
responded that Reagan was president, but he quickly corrected 
himself and laughed at the error.  On a scale of 1 to 10, he 
assessed his self-esteem as 4/10.  He also expressed some 
feelings of hopelessness, helplessness, and worthlessness, 
and the examiner noted chronic low-level depression or 
dysphoria.

The examiner noted a history of passing suicide ideation but 
no attempt, in 1976 to be specific, but the Veteran noted he 
had not had any serious suicide ideation since, and he had no 
current homicide ideation.  He reported an occasional 
nightmare and sporadic flashbacks as well.  He listed his 
hobbies as hunting, fishing, and attending American Legion 
activities.  The examiner noted the Veteran continued to meet 
the criteria for a diagnosis of PTSD, that he was moderately 
impaired in his overall functioning, with a history of sleep 
disturbance, dysphoric mood, episodes of anxiety, and 
episodic impaired concentration.  Axis V, Global Assessment 
of Functioning (GAF), was assessed as 51.

Upon receipt of the examination report, the June 2007 rating 
decision continued the Veteran's 50 percent evaluation.  In 
the Notice of Disagreement, the Veteran's representative 
asserted the Veteran's daily symptoms merited a higher 
evaluation and relied primarily on the examiner's notation of 
the Veteran's employment history as support.  On the VA Form 
9, the representative asked why was the Compensation and 
Pension Examination examiner's opinion given more weight than 
the therapists who treated the Veteran, especially since the 
examiner spent only 30 to 45 minutes with the Veteran?  The 
representative noted several outpatient entries that noted 
exacerbated PTSD symptomatology.

The Board first notes that the examination report notes the 
examiner and the Veteran were familiar with each other from 
past evaluations, and the examiner noted the familiarity 
enabled a rapid rapport to develop.  Further, the examiner 
noted he reviewed the Veteran's records; so, he was aware of 
the assessments made by the Veteran's therapists.  The 
outpatient records referenced by the examiner primarily cover 
the period January 2006 to June 2006.  While the Board 
acknowledges that, if factually ascertainable, symptomatology 
of up to one year prior to receipt of a claim may establish 
entitlement to a higher rating, see 38 C.F.R. § 3.400(o)(2), 
the March 2007 examination report notes the examiner did not 
assess the Veteran's exacerbations that might approximate a 
70 percent rating as chronic-even for the period of time in 
question.  See Hart, supra.  He used terms such as fleeting, 
which is also the case with some of the outpatient entries 
made by the therapists.  The representative does, however, 
raise an interesting observation as to the Veteran's GAFs.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  
As the examiner at the March 2007 examination noted, a GAF of 
51 is at the bottom end of the range 51 to 70, which is 
indicative of moderate symptoms.  The Board notes that 
approximately a month before the Compensation and Pension 
Examination, a social worker therapist assessed the Veteran's 
GAF as 35, which is midway between the range of 31 to 40 and 
is indicative of major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  This was 
again the case two weeks after the examination.  The Board 
doubts the Veteran's symptoms vacillated by that degree 
within a two-week period.  The Board also notes that some of 
the entries indicate the Veteran was not consistent in taking 
his medication.

An April 2007 entry by a social worker notes the Veteran 
panics in close spaces and avoided elevators as a result.  
The March 2007 examination report, however, notes he 
specifically denied any claustrophobia, as it was crowds he 
didn't like, and he did not mention having experienced panic 
attacks.

Overall, however, the Board notes the medical records show 
the Veteran's symptoms to increase during the approach of 
holidays, such as Memorial and Veterans Day.  It also is 
noteworthy that, while the Veteran avoids certain social 
interactions, and his friends are primarily confined to a 
narrow strata, other veterans, the medical records show him 
as highly active in activities with the American Legion.  
While the Board acknowledges the records also show this 
activity to be a means of coping with his symptoms, the 
Veteran's ability to maintain relationships is not entirely 
absent.  His employment will be discussed in detail below, 
but he still maintained a plumbing business, though on a 
part-time or even limited basis.  The evidence shows the 
Veteran to manifest constant anxiety, mood disturbance in the 
form of depression, and sleep disturbance, including other 
symptoms of the 50 percent criteria, and those criteria 
capture the essence of the Veteran's symptomatology up to 
February 2008.  38 C.F.R. § 4.7.

There is no evidence his thought process is impaired, that he 
manifests spatial disorientation, or lack of impulse control, 
all of which are among the 70 percent criteria.  The Board 
further notes that, while the Veteran experiences near-
constant depression, it does not deprive him of the ability 
to function independently, which is a requirement of the 70 
percent criteria.  As noted, he is heavily involved with the 
American Legion, he enjoys cooking, and he takes care of all 
of his activities of daily living.  Thus, the Board finds 
that, for the period prior to February 12, 2008, his PTSD 
more nearly approximated a 50 percent rating.  38 C.F.R. 
§ 4.7.

The outpatient records note the Veteran was coping with the 
death of his mother during the early part of 2008, as well as 
issues with his wife.  The entry of February 12, 2008, notes 
he was concerned his wife might be contemplating suicide as a 
result of her own depression.  He reported suicide ideation 
but he denied a plan.  He and the therapist discussed how his 
death would impact his nine year-old granddaughter with whom 
the Veteran is very close.  In March 2008, a report of an 
injured serviceman in Iraq had triggered painful memories of 
Vietnam and tearfulness, but he denied suicide ideation on 
this occasion.  He also expressed that he did not like taking 
his medication, and had many home repairs to keep him busy.

There is no therapy entry for April 2008, but the May 2008 
entry notes that, while the Veteran denied suicide ideation, 
he reported increased symptomatology in all areas, and that 
he was considering just moving away.  Again he reported he 
had no interest in a medication evaluation.  His presentation 
in June 2008 was essentially the same.  The August 2008 entry 
notes fleeting suicide ideation, and the therapist described 
it as occasional suicide ideation in the September 2008 
entry.

While the Veteran's outpatient records do not show him to 
have consistently reported suicide ideation, in light of his 
other increased symptomatology, such as startle response, 
hypervigilence, and ongoing depression and tearfulness, the 
Board finds his symptomatology more nearly approximated a 70 
percent rating beginning on February 12, 2008, and ending on 
October 7, 2008.  38 C.F.R. §§ 4.3, 4.7.  The entry of 
October 8, 2008, is related to the Veteran's treatment for 
elbow pain.  The entry notes the Veteran still did plumbing, 
he golfed two to three times a week, and he refused to stop 
his activities.  Although this is not a mental behavior 
clinic entry, it was still recorded by a physician.  Thus, 
the Board finds that from October 8, 2008, forward, the 
Veteran's PTSD again more nearly approximated a 50 percent 
rating.  38 C.F.R. § 4.7.  The Board again notes, as concerns 
the entire appeal period, that while the representative 
referenced the entries that described the Veteran's increased 
symptoms, there also are entries that indicate he was 
unwilling to have his medications reviewed.

Thus, the Board finds that for the period prior to February 
12, 2008, the Veteran's PTSD more nearly approximated a 50 
percent rating; for the period February 12, 2008, to October 
7, 2008, a 70 percent rating; and, for the period beginning 
on October 8, 2008, a 50 percent rating.  38 C.F.R. § 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411.



Individual Unemployability

Governing Law and Regulation

Total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of non-service connected 
disabilities or previous unemployability status will be 
disregarded where the above-stated percentages are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16 (2004).

In any event, it is VA policy that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating 
is for consideration where the veteran is unemployable due to 
the service-connected disability.  38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  In as much as 
an allowance on an extraschedular basis must be made by the 
Director, Compensation and Pension Service, the Board is 
precluded from granting the benefit on an extraschedular 
basis in the first instance.  38 C.F.R. §§ 3.321(b)(1), 
4.16(b);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
Instead, the Board may determine whether a particular claim 
merits submission for an extraschedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Further, where the RO has considered the 
issue of an extra-schedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.
Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, a part from any non-
service connected condition and advancing age, which would 
justify a TDIU rating due solely to the service connected 
disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

Analysis

Service connection is currently in effect for the PTSD, rated 
at 50 percent; residuals of a shrapnel fragment wound of the 
left hand, currently rated at 10 percent; scar residual of a 
shrapnel fragment wound to the naso-orbital area, currently 
rated at 10 percent; and, tinnitus, currently rated at 10 
percent.  The Veteran's residuals of a right ring finger 
fracture and scar residual of a shrapnel fragment wound of 
the left shoulder are rated noncompensable.  Although the 
Veteran meets the criterion of two or more disabilities with 
at least one rated at 40 percent or higher, he does not meet 
the criterion of the combined total evaluation of all 
disabilities of at least 70 percent.  His total combined 
evaluation is 60 percent.  See 38 C.F.R. § 4.25(a).  In as 
much as the Board finds the Veteran's PTSD is rated at 70 
percent for only one period, the Board deems his PTSD as 50 
percent disabling for purposes of determining whether he 
meets the schedular criteria.  Thus, his claim must be 
considered for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).

The Veteran is a high school graduate.  He enlisted in the 
U.S. Marine Corps following graduation, and there is no 
record of additional formal education.  His VA Form 21-8940 
notes he last worked at GE, and his retirement from there was 
effective in December 2002.  He indicated on the form that 
his plumbing and carpentry were means of keeping busy and, as 
a rule, he did not work more than 10 hours a week, and he 
frequently went several weeks without working at all.  He 
denied receipt of payment for the work that he did do, and 
that it was more of a hobby than a business.

The Veteran's representative asserts the findings of the 
examiner at the March 2007 examination resolves the claim in 
the Veteran's favor, and the Board agrees the assertion is 
not without merit.  The examination report notes the Veteran 
experiences significant occupational impairment due to his 
PTSD symptoms, as he was not of retirement age, but yet is 
semi-retired if not fully retired.  The examiner noted 
further that it was likely that the Veteran's PTSD was the 
reason he took an early retirement from GE and also accounted 
for his current occupational impairment.  These findings 
notwithstanding, however, the examiner still assessed the 
Veteran's occupational impairment as moderate to severe, as 
indicate by the GAF of 51.

Nonetheless, while the examiner did not specifically opine 
the Veteran was unemployable, to suggest he considered the 
Veteran employable would be an overly broad reading of the 
examination report.  While the outpatient entry of October 
12, 2008, as set forth earlier, certainly must be considered, 
the outpatient entries prior to that date note the Veteran 
work at his plumbing activities on average 8 hours a week 
but, when his PTSD symptoms increased, he engaged in the same 
pattern of anxiety and isolation/withdrawal from work.  Thus, 
the Board finds the evidence of occupational impairment 
secondary to PTSD symptomatology sufficient to merit referral 
for extraschedular consideration.  38 C.F.R. §§ 4.3, 4.16(b).


ORDER

Entitlement to a rating higher than 50 percent for PTSD, for 
the period prior to February 12, 2008, and the period 
beginning on October 8, 2008, is denied.

Entitlement to an evaluation not to exceed 70 percent for 
PTSD for the period February 12, 2008, to October 7, 2008, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to a referral for consideration of a TDIU on an 
extraschedular basis is granted.




REMAND

As set forth above, the Board is without authority to grant a 
benefit on an extraschedular basis.  Thus, the case must be 
returned to AMC/RO to prepare the claims file for submission 
to the Director, Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for TDIU.  The RO should explain 
the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2008).  All 
records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by a psychiatrist, at a 
VA medical facility. The entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the 
psychiatrist designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions (to specifically include the 
Veteran's description of his PTSD 
symptoms).  All necessary tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's PTSD, and 
an explanation of what the score means. 
The effect the service-connected 
disability has on the Veteran's ability 
to obtain and retain gainful employment 
should be discussed.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the  examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Following the Director's decision and 
action, send the Veteran and his 
representative an SSOC.  If the Director 
denies the benefit sought, send the 
Veteran and his representative an SSOC, 
give them an opportunity to respond, then 
return the file to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


